DETAILED ACTION
Claims 1-5, 8-15, and 18-24 are pending.  Claims 6-7 and 16-17 are cancelled and claims 21-24 are new.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 8/22/22, have been fully considered but are not persuasive, except as noted below.
Applicant argues that the specification complies with the written description requirement for ‘determine one or more key performance indicators for the automation system based on at least one of the type of industrial application or the industrial vertical’ and ‘identify, based on the analysis of the digital engineering drawings, one or more controller I/O addresses or data tags corresponding to the one or more key performance indicators’ previously recited in claims 7 and 17 based on the specification (pages 9-13).
It is respectfully submitted that the recitations from the specification, i.e. ‘determine suitable KPis…as determined from analysis of the CAD files 2106… also determine, based on further analysis of the engineering drawings’ [0235] and ‘Based on inferences about the automation system drawn from analysis of the engineering drawings… key performance indicators known to be of interest given the type of industrial application being carried out by the automation system, etc. – visualization development system 2702 can design one or more suitable operator interface displays’ [0238] merely reiterate that these functions can be performed but not how they are performed.  
Applicant indicates that the specification states ‘some digital engineering drawings can include embedded labels that define key performance variables…component 2008 can identify these embedded labels within the CAD files 2106’ [0238].  However, these embedded labels are not claimed and the claimed functionality is much broader than supported by this specification feature.
Applicant indicates that the specification states ‘the electrical I/O drawings can be analyzed to identify input and output devices in the field… as well as the I/O addresses associated with each connected input or output device’ but this merely reiterates that these functions can be performed but not how they are performed.  
Applicant indicates that the specification states ‘I/O drawings can be analyzed to identify input and output devices that are connected to an industrial controller being programmed, as well as the I/O addresses…’ that merely reiterates that these functions can be performed but not how they are performed.  And Applicant indicates that the specification states ‘Based on the arrangements of machines, devices, and/or industrial assets defined in the mechanical drawings or models, program generation component 2008 may infer a type of industrial process or application’ [0197].  However, drawings in general have arrangements of features and this extremely broad recitation fails to explain how these arrangements are actually interpreted to infer a particular type of industrial process or application.
Applicant argues that the specification complies with the written description requirement for ‘identify, based on the analysis of the digital engineering drawings, one or more permissives associated with an ability to send a start command to a machine of the automation system’ recited in claim 8 based on the specification (pages 13-15).
It is respectfully submitted that ‘component 2708 can infer, based on analysis of electrical or mechanical drawings imported by the drawing import component 2706, that a machine included in the industrial system is associated with a number of permissives or interlocks… permissives screen 3102 can list the discovered permissives whose states determine whether the machine can be initiated’ merely reiterates that these functions can be performed but not how they are performed.
Applicant indicates that the specification states ‘The text of each permissive indicator 3104 can be set by the HMI project generation component 2708 based on the nomenclature used for each permissive in the engineering drawings ( e.g., the labels used for the corresponding controller inputs representing the measured states of each permissive)’ that does not actually say how the permissives are identified and is a much narrower recitation than the related claimed features.
Applicant indicates that the specification states ‘component 2008 can infer permissives and interlocks that serve as necessary preconditions for starting a machine based on analysis of electrical or mechanical drawings imported by the drawing import component 2006’ that merely reiterates that these functions can be performed but not how they are performed.  And the recitation that ‘These permissives may be, for example, open or closed states of respective valves, operating modes of other machines, home positions of respective actuators (e.g., pushers, stoppers, grippers, etc.), locked states of safety gates, or other such permissives.’ merely describes these permissives not how the relevant limitation is performed.
Applicant argues that the term ‘industrial vertical’ previously recited in claims 6-7 and 16-17 and now incorporated into the independent claims is definite based on a known definition and on the specification (pages 15-17).
It is respectfully submitted that the problem with the recitation of this term is that, while it may be generally used, the definition cited by Applicant does not specifically define the metes and bounds of the term, i.e. precisely what is and what is not an ‘industrial vertical’.  Similarly the specification indicates that an ‘industrial vertical’ may be for example automotive, oil and gas, food and drug, mining, textiles, etc., which is an open ended list and does not clearly demarcate the limits of an ‘industrial vertical’. Applicant’ s argument is therefore not persuasive.
Applicant’s arguments regarding the rejection of claims 1-6, 9-16, and 18-20 under 35 U.S.C. § 101 (page 18) are persuasive, particularly with regard to packaging of an HMI interface display as an HMI project file capable of execution on an HMI terminal device and the instant claims are no longer rejected under this statute.
Applicant’s arguments regarding the rejection of claims 1-6, 9-16, and 18-20 under 35 U.S.C. § 103 (page 19) are persuasive and the instant claims are no longer rejected under this statute.
For at least these reasons, the rejection of the claims is maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-5, 8-15, and 18-24 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
With regard to independent claim 1, this claim recites ‘determine one or more key performance indicators for the automation system corresponding to at least one of the type of industrial application or the industrial vertical’ and ‘identify, based on the analysis of the digital engineering drawings, one or more controller I/O addresses or data tags corresponding to the one or more key performance indicators’ and the specification fails to describe how either of these limitations is performed.  Independent claims 12 and 19 recite similar limitations to claim 1 and the specification also fails to describe how these limitations are performed.  
With regard to claim 8, this claim recites ‘identify, based on the analysis of the digital engineering drawings, one or more permissives associated with an ability to send a start command to a machine of the automation system’ and the specification fails to describe how this limitation is performed.
The respective dependent claims are also rejected under 35 U.S.C. § 112 as they inherit all of the characteristics of the claim from which they depend.
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 1-5, 8-15, and 18-23 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regard to independent claims 1, 12 and 19, these claims recite ‘industrial vertical’ and it is unclear what the metes and bounds are of a ‘vertical’ industry.
With regard to claim 11, this claim recites ‘via a subsequent analysis’ and it is unclear what this analysis is subsequent to.
The respective dependent claims are also rejected under 35 U.S.C. § 112 as they inherit all of the characteristics of the claim from which they depend and none of the dependent claims provide a cure for the indefiniteness of the parent claims.
Note that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP 2123.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119